United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2954
                                    ___________

James Richard Cuellar,                   *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Southern
                                         * District of Iowa.
Dr. O’Brien; Dr. Syam Kilaru;            *
Jay Nelson; Bernard,                     * [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: November 24, 2010
                                 Filed: December 2, 2010
                                  ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Iowa inmate James Cuellar appeals the district court’s1 28 U.S.C. § 1915A(b)
pre-service dismissal of his 42 U.S.C. § 1983 action alleging that he and other inmates
have been subjected to unconstitutional conditions and treatment at the Mount
Pleasant Correctional Facility. After careful de novo review, see Cooper v. Schriro,
189 F.3d 781, 783 (8th Cir. 1999) (per curiam), we find no basis for reversal.
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.


      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.